Citation Nr: 0844417	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a disability of the 
right upper extremity, to include as due to undiagnosed 
illness.  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from February 2003 to July 
2003.  He also had a period of active duty for training 
(ACDUTRA) from January 1997 to April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In an April 2008 decision, the Board remanded the veteran's 
claim for additional development.  As a preliminary matter, 
the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the veteran had requested a Travel 
board hearing in conjunction with this appeal.  However, the 
veteran later withdrew his request.  
See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran did not have service in the Southwest Asia 
theater of operations during the Persian Gulf War as defined 
by 38 C.F.R. § 3.317(d)(2).

3.  There is no competent medical evidence of record linking 
a currently existing right upper extremity disability to the 
veteran's active duty service.  


CONCLUSION OF LAW

A disability of the right upper extremity, to include as due 
to undiagnosed illness, was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in August 2004, prior to the January 2005 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for a disability of the 
right upper extremity.  The RO also explained what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board observes that the veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating prior to the January 2005 rating decision.  However, 
he was provided with such information by notification letters 
dated in March 2006 and May 2008.  Moreover, the veteran's 
claim to service connection for a disability of the right 
upper extremity is being denied, and, consequently, no 
disability rating or effective date will be assigned.  
Therefore, the veteran is not prejudiced by a decision at 
this time.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's private and VA medical records are 
associated with the claims folder.  Nothing indicates that 
the appellant has identified the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, 
the veteran has been afforded VA examinations in August 2004, 
March 2006 and June 2008 with respect to his claim on appeal.  

The Board acknowledges that not all of the veteran's service 
treatment records appear to be on file.  The RO requested the 
veteran's service treatment records and in a December 2004 
response, the National Personnel Records Center (NPRC) noted 
that the records could not be located.  In an August 2004 
letter to the veteran, the RO requested any records that the 
veteran had in his possession.  The veteran responded that he 
did not have any records.  The RO then contacted the Records 
Management Center and the 1013th QWM Co. for any service 
records.  Limited personnel files and partial service medical 
records have been associated with the claims folder.  

In such situations, where service records are incomplete, the 
Board has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
the case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (wherein the United States Court 
of Appeals for Veterans Claims (Court) declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease).  

In view of the foregoing, the Board finds that the duty to 
assist the veteran has been properly fulfilled and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the Board will proceed with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran also contends that service connection is 
warranted for the condition, as a Gulf War illness.  For 
Persian Gulf War veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. 
§ 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) medically unexplained chronic multi-
symptom illnesses that are defined by a cluster of signs or 
symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) 
irritable bowel syndrome; or (4) any other illness that the 
Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness; or (C) any diagnosed illness 
that the Secretary determines in regulations prescribed under 
38 U.S.C. 1117(d) warrants a presumption of service 
connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

III.	Service Connection

The veteran contends that he has a tingling sensation in his 
hand that began during his service in 2003.

Initially, the Board will analyze the veteran's service 
connection claim under the presumptive provisions of 38 CFR 
§ 1117.  As noted above, these provisions allow for a 
presumption of service connection for undiagnosed illnesses 
incurred by veterans who served during the Persian Gulf War 
in the Southwest Asia theater of operations.  The veteran's 
DD Form 214 indicates that he had 3 months and 7 days of 
foreign service during his period of active service from 
February 2003 to July 2003.  However, the evidence does not 
show that the veteran served in the Southwest Asia theater of 
operations as defined by the regulations.  38 C.F.R. 
§ 3.317(d)(2).  The DD Form 214 does not show that the 
veteran qualified for the Southwest Asia Service Medal.  
Furthermore, in his application for compensation and pension 
benefits, the veteran noted that he was stationed in Jordan.  
The VA medical records also show that the veteran asserted 
that he was stationed in Jordan during his time in service.  
See August 2004 VA treatment record.  Jordan is not one of 
the nations enumerated in 38 C.F.R. § 3.317(d)(2), nor has it 
been shown or asserted that the veteran served in the 
airspace above such locations.  In light of the foregoing, 
the veteran is not deemed to have served in the Southwest 
Asia theater of operations during the Persian Gulf War as 
defined by 38 C.F.R. § 3.317(d)(2) and, therefore, the 
presumption of service connection is not warranted.  

The Board will now address the veteran's claim for service 
connection for a disability of the right upper extremity on a 
direct basis.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

As noted previously, only partial service treatment records 
for the veteran's time in service are available.  The Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt in cases 
where such records are unavailable.  See O'Hare, supra.  

The partial service records include a June 2003 treatment 
record which shows that the veteran reported numbing and 
tingling in the right foot that spread into the right hand 
and up the right leg.  The record noted a diagnosis of lower 
leg neuropathy of unknown etiology.  There is no diagnosis 
regarding the right upper extremity. 

In a July 2003 private medical record, the right ulnar motor 
nerve revealed normal distal latency, normal amplitude and 
significantly decreased conduction velocity across the elbow 
compared to the forearm segment.  All other nerve conduction 
studies were within normal limits.  Monopolar needle 
electromyography (EMG) was performed in selected muscles of 
the right upper extremity, innervated by C5-T1 nerve roots 
and all muscles tested were normal.  The physician (W.D.K., 
M.D.) noted evidence of a mild right cubital tunnel syndrome 
(ulnar nerve entrapment at elbow).  

An August 2004 VA progress note reflects that the veteran 
complained of tingling and numbness in his right hand.  Upon 
examination, the veteran did not have a significant amount of 
sensory change in his hand and his motor strength appeared 
equal.  However, the examiner noted an assessment of 
neuropathy of the right arm.    

The veteran underwent a VA examination in August 2004.  The 
veteran reported tingling in the right hand and that his 
primary symptoms were in his right hand along the middle, 
ring, and little finger.  Neurologically, there were no focal 
findings and no clinical findings of sensory loss in the 
right upper extremity.  There was normal strength and normal 
reflexes in the upper extremity except in the right biceps 
tendon 1+ and left 2+.  It was noted that a previous July 
2003 record determined findings of right cubital tunnel 
syndrome, ulnar nerve entrapment at the elbow and normal 
studies of right arm.  However, the examiner noted that 
current studies were normal and there was insufficient 
clinical data to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof.  

In a September 2004 private medical record, nerve conduction 
studies including 
F-waves latencies for the right upper and lower extremities 
revealed normal median and ulnar sensory nerve conductions.  
Concentric needle EMG of the right upper extremity was 
normal.  An impression of prolonged motor distal latency and 
decreased amplitude in the compound muscle action potentials 
(CMAP) for the right median motor nerve was noted, but the 
physician (E.C., M.D.) explained that it could be due to 
technical factors.  Dr. E.C. stated that a right median 
mononeuropathy across the wrist could not be completely 
excluded.  It was again noted that the abnormalities detected 
on the motor nerve conductions for the right median nerve 
could be due to technical factors or due to the presence of a 
mild median mononeuropathy.  Clinical correlation was 
suggested.  

In an October 2004 addendum to the August 2004 VA examination 
report, the August 2004 VA examiner discussed the September 
2004 private medical record.   He noted that the new EMG 
report from the private record suggested the possibility of 
right median nerve entrapment.  However, he noted that there 
were inconsistent findings and lack of definitive findings on 
the examination and, consequently, there was insufficient 
clinical data to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof.  

The veteran underwent a VA examination in March 2006.  The 
veteran reported that he continued to have right arm symptoms 
and experienced an intermittent slight tingling sensation 
that could occur several times a week and could last all day.  
The examiner noted a diagnosis of subjective sensory 
neuropathy currently affecting the right hand. 

In a March 2006 private medical record, Dr. E.C. noted that 
nerve conduction studies including F-waves latencies for the 
right upper extremity were normal.  The physician noted a 
normal study with no electrophysiological evidence of a 
mononeuropathy or radiculopathy of the examined extremities.  

In June 2008, the veteran underwent a VA neurological 
examination. The veteran reported that the tingling in his 
right hand began during his time in Jordan.  The sensory 
examination including touch, pin, and vibratory were normal.  
The examiner noted that the veteran clearly had ulnar 
compressive neuropathy at the elbow on the right, but that it 
was not severe enough to show nerve conduction velocity 
changes and did not require treatment.  The examiner noted 
that there have been other symptoms that could potentially be 
suggestive of multiple sclerosis; however, a firm diagnosis 
could not be made.

The veteran underwent an additional VA examination in June 
2008.  The examiner noted that the veteran reported tingling 
in his right hand. The tingling sensation on the palmar 
aspect over the 5th metacarpal was noted to have no effect on 
his usual occupation or activities and the veteran denied any 
disability related to that sensation.  Upon examination, the 
right upper arm showed symmetrical and normal musculature.  
On neurosensory testing of the right hand, the veteran was 
able to perceive a 10 gram monofilament touch sensation and 
did not report a difference over the palmar aspect of the 
hand.  Strength was normal.  The examiner noted a diagnosis 
of subjective numbness affecting an isolated portion of the 
palmar aspect of the right hand overlying the 5th metacarpal 
area with no objective neurological findings.  The examiner 
noted that there was no disability objectively determined in 
the right upper extremity and that one could speculate that 
the subjective tingling is due to a compressive ulnar 
neuropathy, but rather than speculating, there is no 
disability affecting the right upper extremity.  

Lastly, the medical records indicate that the veteran was 
evaluated for a potential diagnosis of multiple sclerosis.  
However, in an October 2005 VA medical record, it was noted 
that there was not much support for a diagnosis of multiple 
sclerosis.  Indeed, in the December 2005 medical record, 
August 2006, and June 2008 neurological examination report, 
the veteran was determined to not meet the criteria for a 
diagnosis of multiple sclerosis.  

The aforementioned medical evidence suggests that the veteran 
does not have a current disability of the right upper 
extremity.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board acknowledges the 
diagnoses of ulnar neuropathy of the elbow in the July 2003 
private medical record, the August 2004 VA progress note, and 
the June 2008 neurological examination report.  However, in 
the August 2004 VA examination report, the examiner reviewed 
all of the prior medical evidence and determined that the 
current studies revealed a normal right upper extremity.  
Further, the Board observes that the June 2008 neurological 
examination report did not explain its findings with respect 
to the diagnosis of ulnar neuropathy and it was noted in the 
report that no treatment was required.  The Court has held 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board affords greater probative value to the June 2008 VA 
examination report wherein the examiner specifically and very 
clearly described the reasons why the veteran did not have a 
disability or any neurological deficit.  Additionally, the 
examinations conducted in August 2004 and March 2006 have 
determined that there were only subjective symptoms and no 
present disability.  

Regardless of whether the veteran has a current disability, 
there is no competent medical evidence relating the veteran's 
right upper extremity symptoms to service.  Without such 
evidence, service connection cannot be established.  Indeed, 
the only evidence of record that relates the veteran's right 
upper extremity symptoms to active service is the veteran's 
own statements.  While the Board does not doubt the sincerity 
of the veteran, as a lay person without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter, such as the etiology 
of his right upper extremity symptoms.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992)).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a disability of the right upper 
extremity.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to the claim must be 
denied.


ORDER

Entitlement to service connection for a disability of the 
right upper extremity, to include as undiagnosed illness, is 
denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


